Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazebnik (US 20120203112 A1, published August 9, 2012), hereinafter referred to as Lazebnik. 
Regarding claim 1, Lazebnik teaches an ultrasonic diagnostic apparatus comprising processing circuitry (Fig. 3, ultrasound imaging system with processing circuitry including transmit beamformer 12) configured to: 
execute scanning for transmit aperture synthesis during execution of an examination mode using a contrast medium (Fig. 3; see para. 0056 – “In one embodiment, the mode is a contrast agent imaging mode.”; see para. 0057 – “In one embodiment, the transmit sequence is controlled to generate echo signals responsive to the cubic fundamental. The beamformer 12 is operable to transmit a plurality of pulses having at least two different amplitude levels and at least two of the plurality of pulses having opposite or different phases. Transmitter power can be varied in any suitable manner, as for example by adjusting the voltage applied to individual transducer elements, or by adjusting the number of transducer elements (or transmit aperture) used to form a particular pulse.”); and 
determine a number of beams to be compounded related to the transmit aperture synthesis based on information on the examination mode (see para. 0038 – “Based on the difference between contrast agent response of frames from different times [information from transmit aperture synthesis], the number [of scan lines per second, or beams to be combined] is increased, decreased, or maintained.”).
Furthermore, regarding claim 2, Lazebnik further teaches wherein the processing circuitry is further configured to: 
determine whether or not to increase the number of beams to be compounded based on the information on the examination mode (see para. 0038 – “Based on the difference between contrast agent response of frames from different times [information], the number [of scan lines per second] [beams to be combined] is increased, decreased, or maintained.”); and 
increase the number of beams to be compounded when determining that the number of beams to be compounded is to be increased (see para. 0035 – “By increasing or decreasing the number of scan lines, the amount of time to scan a frame decreases or increases. The frame rate or frequency of frame acquisition is responsive to the line density…The number of scan lines per second for a frame [compounded] increases or decreases with change in the number of transmit or receive operations in a contrast agent imaging sequence.”). 
Furthermore, regarding claim 7, Lazebnik further teaches wherein the processing circuitry is further configured to increase the number of beams to be compounded based on a frame rate to display contrast image data and a signal intensity of the contrast image data (see para. 0035 – “By increasing or decreasing the number of scan lines [beams], the amount of time to scan a frame [frame rate] decreases or increases. The frame rate or frequency of frame acquisition is responsive to the line density…The number of scan lines per second for a frame increases or decreases with change in the number of transmit or receive operations in a contrast agent imaging sequence.”). 

Regarding claim 16, Lazebnik teaches a method, comprising: 
executing scanning for transmit aperture synthesis during execution of an examination mode using a contrast medium (Fig. 3; see para. 0056 – “In one embodiment, the mode is a contrast agent imaging mode.”; see para. 0057 – “In one embodiment, the transmit sequence is controlled to generate echo signals responsive to the cubic fundamental. The beamformer 12 is operable to transmit a plurality of pulses having at least two different amplitude levels and at least two of the plurality of pulses having opposite or different phases. Transmitter power can be varied in any suitable manner, as for example by adjusting the voltage applied to individual transducer elements, or by adjusting the number of transducer elements (or transmit aperture) used to form a particular pulse.”); and 
determining a number of beams to be compounded related to the transmit aperture synthesis based on information on the examination mode (see para. 0038 – “Based on the difference between contrast agent response of frames from different times [information from transmit aperture synthesis], the number [of scan lines per second, or beams to be combined] is increased, decreased, or maintained.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik in view of Shiki et al. (US 6450961 B1, published September 17, 2002) and Nakaya et al. (US 20130345564 A1, published December 26, 2013), hereinafter referred to as Shiki and Nakaya, respectively. 
Regarding claim 3, Lazebnik teaches all of the elements disclosed in claim 2 above.
Lazebnik teaches the information on the examination mode, but does not explicitly teach where the information on the examination mode is speed information on a speed of a bubble contained in the contrast medium.
Whereas, Shiki, in the same field of endeavor, teaches the speed information on a speed of a bubble contained in the contrast medium (Fig. 1; see col. 9, lines 56-60 – “In the calculator 5D, the echo data train (echo signal) thus-processed are subjected to analysis of velocity and/or power, and then to data production including a motion velocity image of the contrast agent…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information on the examination mode, as disclosed in Lazebnik, by having the information be on a speed of a bubble contained in the contrast medium, as disclosed in Shiki. One of ordinary skill in the art would have been motivated to make this modification in order to accurately observe the color flow mode image on flash echo imaging, as taught in Shiki (see col. 21, lines 46-48). 
Lazebnik in view of Shiki teaches the speed information, but does not explicitly teach to compare a speed information and a predetermined speed, and increase the number of beams to be compounded when the speed information is equal to or less than the predetermined speed. 
Whereas, Nayaka, in an analogous field of endeavor, teaches:
compare the speed information and a predetermined speed (Fig. 1 and 3; see para. 0054 – “The pulsatory detection unit 60 determines, based on the measured time-rate change in the Doppler waveform, whether the change amount of the flow velocity value per unit time is equal to or larger than a predetermined value (to be referred to as a threshold hereinafter) (step S4).”), and 
increase the number of beams to be compounded when the speed information is equal to or less than the predetermined speed (Fig. 1 and 3; see para. 0055-0056 – “Upon determining that the change amount of the flow velocity value is equal to or larger than the threshold (YES in step S4), the pulsatory detection unit 60 determines the blood flow of the subject as the pulsating flow and sends the determination result to the control unit 80. When the blood flow of the subject is the pulsating flow, the control unit 80 increases the ratio of transmission of the ultrasonic wave corresponding to the Doppler mode and decreases the ratio of transmission of the ultrasonic waves corresponding to the remaining operation modes (B mode and color mode).”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speed information, as disclosed in Lazebnik in view of Shiki, by increasing the number of beams to be compounded when the speed information is equal to or less than the predetermined speed, as disclosed in Nayaka. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the image quality when simultaneously displaying images, as taught in Nakaya (see para. 0015). 

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik in view of Yoshiara et al. (US 20190015075 A1, published January 17, 2019), hereinafter referred to as Yoshiara. 
	Regarding claim 4, Lazebnik teaches all of the elements disclosed in claim 2 above. 
	Lazebnik teaches the information on the examination mode, but does not explicitly teach where the information on the examination mode includes an elapsed time based on a time when the contrast medium is started to be administered to a subject. 
	Whereas, Yoshiara, in the same field of endeavor, teaches 
wherein the information on the examination mode includes an elapsed time based on a time when the contrast medium is started to be administered to a subject (Fig. 10, elapsed times tc2 and tc3 after contrast agent injection at time 0), and 
wherein the processing circuitry is further configured to: 
compare the elapsed time and a predetermined time; and increase the number of beams to be compounded when the elapsed time is equal to or more than the predetermined time (Fig. 10, increase number of beams to be compounded (from normal frame rate to high frame rate) when elapsed time (time between tc2 and tc3) is equal to or more than the predetermined time (time tc2); see para.0085 – “Thus, the scan control function 61 controls the transmission/reception circuit 50 so as to switch to the high frame rate again at the timing t=tc2 of the flash and perform the ultrasonic scanning.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information on the examination mode as disclosed in Lazebnik, by having the information on the examination mode include an elapsed time based on a time when the contrast medium is started to be administered to a subject, as disclosed in Yoshiara. One of ordinary skill in the art would have been motivated to make this modification in order to sweep out the bubbles of the contrast agent in the scanning area with high sound pressure, as taught in Yoshiara (see para. 0085). 

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik in view of Yoshiara, as applied to claim 4 above, and in further view of Yao et al (US 20150257739 A1, published September 17, 2015), from IDS, hereinafter referred to as Yao. 
Regarding claim 5, Lazebnik in view of Yoshiara teaches all of the elements disclosed in claim 4 above.
Lazebnik in view of Yoshiara teaches the predetermined time, but does not explicitly teach wherein the predetermined time is 10 minutes.
Whereas, Yao, in the same field of endeavor, teaches wherein the predetermined time is 10 minutes (see para. 0059 – “Further, for example, after a predetermined period (e.g., 10 minutes) has elapsed, the operator performs a contrast enhanced imaging process using a contrast agent B that is of a different type from the contrast agent A, as illustrated in the right section of FIG. 4.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined time, as disclosed in Lazebnik in view of Yoshiara, by having the predetermined time be 10 minutes, as disclosed in Yao. One of ordinary skill in the art would have been motivated to make this modification in order to analyze the brightness transition curves of the same region of interest using two different contrast agents at different times, as taught in Yao (see para. 0060).  

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik in view of Yoshiara, as applied to claim 4 above, and in further view of Jibiki (US 20020103437 A1, published August 1, 2002), hereinafter referred to as Jibiki. 
Regarding claim 6, Lazebnik in view of Yoshiara teaches all of the elements disclosed in claim 4 above.
Lazebnik in view of Yoshiara teaches the elapsed time and the predetermined time, but does not explicitly teach wherein the processing circuitry is further configured to, when the elapsed time is reset, compare an elapsed time based on a time when the elapsed time is reset and the predetermined time.
Whereas, Jibiki, in the same field of endeavor, teaches when the elapsed time is reset, compare an elapsed time based on a time when the elapsed time is reset and the predetermined time (Fig. 4, “compare elapsed time t [after reset] and hue change time tc [predetermined time]” S4; see para. 0065-0066 – “In Step S1, an operator (ordinarily, a physician or a technician) specifies the hue change time tc using the operating section 12…In Step S2, the operator resets the timer 11 using the operating section 11. The timer 11 measures an elapsed time t after the resetting.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elapsed time, as disclosed in Lazebnik in view of Yoshiara, by comparing an elapsed time based on a time when the elapsed time is reset and the predetermined time, as taught in Jibiki. One of ordinary skill in the art would have been motivated to make this modification in order to properly discern a plurality of streams of blood flow having different arrival times of a contrast agent, as taught in Jibiki (see para. 0008). 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik in view of Nakata et al. (US 20060100515 A1, published May 11, 2006), hereinafter referred to as Nakata. 
Regarding claim 8, Lazebnik teaches all of the elements disclosed in claim 7 above.
Lazebnik teaches the number of beams to be compounded, but does not explicitly teach wherein the processing circuitry is further configured to determine an immediately preceding number of compounded beams immediately before a current number of compounded beams when the frame rate is less than a predetermined frame rate.
Whereas, Nakata, in an analogous field of endeavor, teaches wherein the processing circuitry is further configured to determine an immediately preceding number of compounded beams immediately before a current number of compounded beams when the frame rate is less than a predetermined frame rate (Fig. 1-2; see para. 0051-0052 – “When the frame rate is compared with a predetermined threshold and when the frame rate is lower than the threshold, the operation procedure generating portion 8d generates an operation procedure to maintain the frame rate and compulsorily rewrites the memory of the sequencer 84…When the operation procedure is changed to maintain the frame rate, the number of ensemble of transmission/reception of ultrasonic waves in CFM [color flow mapping] mode scanning is reduced [an immediately preceding number of compounded beams]…”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of beams to be compounded, as disclosed in Lazebnik, by determining a number of compounded beams when the frame rate is less than a predetermined frame rate, as disclosed in Nakata. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the deterioration of a frame rate with maintaining the complement accuracy of a Doppler spectrum image, as taught in Nakata (see para. 0015).  

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik in view of Chomas (US 20060064018 A1, published March 23, 2006), hereinafter referred to as Chomas. 
Regarding claim 9, Lazebnik teaches all of the elements disclosed in claim 7 above.
Lazebnik teaches the number of beams to be compounded as a transmit parameter, but does not explicitly teach wherein the processing circuitry is further configured to, when a signal intensity of contrast image data in a current transmit parameter is less than a signal intensity of contrast image data in an immediately preceding transmit parameter immediately before the current transmit parameter, determine the immediately preceding transmit parameter.
Whereas, Chomas, in the same field of endeavor, teaches when a signal intensity of contrast image data in a current transmit parameter is less than a signal intensity of contrast image data in an immediately preceding transmit parameter immediately before the current transmit parameter, determine the immediately preceding transmit parameter (Fig. 1; see para. 0033 – “For example, the processor 18 compares first and second detected data [signal intensity], such as loss of correlation detected data, associated with different transmit powers and different scan lines to determine a transmit power [transmit parameter] associated with destruction or non-destruction of contrast agent.”; Fig. 6; see para. 0070 and 0072 – “In act 136, the sets of data [signal intensity] are compared. For example, the signal level, intensity, average signal level or other characteristics of the data sets are compared…When the comparison of act 136 indicates a substantial decrease or change, the contrast agent imaging transmit power is set.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmit parameter, as disclosed in Lazebnik, by determining the immediately preceding transmit parameter when a signal intensity of contrast image data in a current transmit parameter is less than a signal intensity of contrast image data in an immediately preceding transmit parameter, as disclosed in Chomas. One of ordinary skill in the art would have been motivated to make this modification in order to improve harmonic imaging, as taught in Chomas (see Abstract). 
Furthermore, regarding claim 10, Chomas further teaches wherein the processing circuitry is further configured to, when a signal intensity of contrast image data in a current transmit parameter is saturated, determine an immediately preceding transmit parameter immediately before the current transmit parameter (see para. 0010 – “First and second data are detected as a function of contrast agent specificity [signal intensity] in response to first and second transmit powers [transmit parameter], respectively. A maximum specificity [saturated signal intensity] of the first and second data is identified. A contrast agent imaging transmit power level [transmit parameter] is automatically set as a function of a one of the first or second transmit powers associated with the maximum specificity.”). 
The motivation for claim 10 was shown previously in claim 9.

	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik in view of Park et al. (US 20170156698 A1, published June 8, 2017), hereinafter referred to as Park. 
Regarding claim 11, Lazebnik teaches all of the elements disclosed in claim 1 above.
Lazebnik teaches generating a plurality of contrast image data (see para. 0071 – “A sequence of images showing contrast agent response over time is generated.”), but does not explicitly teach displaying a plurality of contrast image data related to the transmit aperture synthesis. 
Whereas, Park, in the same field of endeavor, teaches wherein the processing circuitry is further configured to display a plurality of contrast image data related to the transmit aperture synthesis (Fig. 2-3, transmit beamformer 12; see para. 0025 – “Any image generation parameters may be varied. An image generation parameter is a setting of the imaging system used to generate an image. In ultrasound, the generation parameter may be a scan parameter, such as frequency, line density, scan format, acoustic intensity, steering angle, depth, or other beamformer parameter…Any combination of variables may be varied while none, one, or more variables are not varied between any given pair of images and/or through all of the simultaneously displayed images.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating a plurality of contrast image data, as disclosed in Lazebnik, by displaying a plurality of contrast image data related to the transmit aperture synthesis, as disclosed in Park. One of ordinary skill in the art would have been motivated to make this modification in order to the user to select the desired image, and configure the settings from the selected image for imaging the patient, as taught in Park (see para. 0004).  
Furthermore, regarding claim 12, Park further teaches wherein the processing circuitry is further configured to simultaneously display contrast image data in which the transmit aperture synthesis is performed and contrast image data in which the transmit aperture synthesis is not performed (Fig. 2-3, transmit beamformer 12; see para. 0025 – “Any image generation parameters may be varied. An image generation parameter is a setting of the imaging system used to generate an image. In ultrasound, the generation parameter may be a scan parameter, such as frequency, line density, scan format, acoustic intensity, steering angle, depth, or other beamformer parameter…Any combination of variables may be varied while none, one, or more variables are not varied between any given pair of images and/or through all of the simultaneously displayed images.”). 
Furthermore, regarding claim 13, Park further teaches wherein the processing circuitry is further configured to simultaneously display contrast image data in a first number of beams to be compounded and contrast image data in a second number of beams to be compounded larger than the first number of beams to be compounded (Fig. 2-3, transmit beamformer 12; see para. 0025 – “Any image generation parameters may be varied. An image generation parameter is a setting of the imaging system used to generate an image. In ultrasound, the generation parameter may be a scan parameter, such as frequency, line density, scan format, acoustic intensity, steering angle, depth, or other beamformer parameter…Any combination of variables may be varied while none, one, or more variables are not varied between any given pair of images and/or through all of the simultaneously displayed images.”). 
The motivation for claims 12-13 was shown previously in claim 11.

	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik in view of Takahashi et al. (US 20190209133 A1, published July 11, 2019), from IDS, hereinafter referred to as Takahashi. 
Regarding claim 14, Lazebnik teaches all of the elements disclosed in claim 1 above.
Lazebnik teaches using simultaneous receive beams (see para. 0021 – “Simultaneous transmit beams or receive beams may be used.”), but does not explicitly teach wherein the processing circuitry is further configured to change a number of simultaneous receptions in scanning for the transmit aperture synthesis according to the number of beams to be compounded.
Whereas, Takahashi, in the same field of endeavor, teaches wherein the processing circuitry is further configured to change a number of simultaneous receptions in scanning for the transmit aperture synthesis according to the number of beams to be compounded (Fig. 4; see para. 0046 – “During the summing process, the receive phasing-summing circuitry 202 receives a setting condition from the processing circuitry 180 and performs a process in accordance with the received condition. Here, the setting condition is, for example, the number of receive aperture channels, apodization function, or the number of parallel simultaneous receptions.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simultaneous receive beams, as disclosed in Lazebnik, by changing a number of simultaneous receptions in scanning for the transmit aperture synthesis according to the number of beams to be compounded, as disclosed in Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to generate ultrasound images with the desired spatial resolution and contrast resolution, as taught in Takahashi (see para. 0005). 
Furthermore, regarding claim 15, Takahashi further teaches wherein the processing circuitry is further configured to set a number of simultaneous receptions in scanning for the transmit aperture synthesis to be constant regardless of the number of beams to be compounded (Fig. 2-3; see para. 0040 – “For example, as illustrated in FIG. 3, the ultrasound diagnostic apparatus 1 synthesizes the received signal #1c, the received signal #2b, and the received signal #3a that are at different transmit apertures and in the identical scan line.”).  
The motivation for claim 15 was shown previously in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mochizuki et al. (US 20190328317 A1, published October 31, 2019) discloses an ultrasound diagnostic apparatus that determines whether or not the output power values for a number of frames are equal to or greater than a preset threshold.
Hayakawa (US 20170296146 A1, published October 19, 2017) discloses an ultrasonic diagnostic device that determines whether or not the differences in signal intensity for a number of frames are smaller than the predetermined threshold. 
Iwama et al. (US 20150216508 A1, published August 6, 2015) discloses an ultrasound diagnosis apparatus that determines whether or not the signal intensity is greater than a first threshold value and less than a second threshold value in order to transmit push pulses. 
Takagi (US 20130090557 A1, published April 11, 2013) discloses an ultrasound diagnostic apparatus that causes the ultrasound probe to generate ultrasound having a high sound pressure when a reception strength of an echo signal included in the echo signals received by the ultrasound probe is greater than or equal to a threshold value.
Yoshikawa et al. (US 20120027282 A1, published February 2, 2012) discloses an ultrasonic diagnostic apparatus that displays the time from the point when the intensity reaches a threshold until the intensity again reaches the threshold due to the disappearance of the contrast agent.
Kamiyama (US 20050154305 A1, published July 14, 2005) discloses an ultrasound diagnostic apparatus that controls the transmission and reception circuits to change the number of parallel receptions during a scan sequence for generating an ultrasound image.
Robinson (US 6544177 B1, published April 8, 2003) discloses ultrasonic diagnostic imaging system where the number of frames compounded is adjusted by changing the number of simultaneously acquired lines. 
Kurosaki (US 6540680 B1, published April 1, 2003) discloses an ultrasonic image diagnostic apparatus that obtains a new elapsed time from a predetermined time point or new generating information from which the new elapsed time can be derived after a reset. 
Nishihara et al. (US 20150374337 A1, published December 31, 2015) discloses an ultrasound diagnostic apparatus that controls the transmitting and receiving circuitry based on a relation between the number of the ultrasound transmission and receptions and a scan condition parameter other than the number.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793